296 S.E.2d 297 (1982)
Ellen D. FELTON, Employee, Plaintiff,
v.
HOSPITAL GUILD OF THOMASVILLE, INC., Employer,
Pennsylvania National Mutual Insurance Co., Carrier, Defendants.
No. 325A82.
Supreme Court of North Carolina.
November 3, 1982.
Henson & Henson by Perry C. Henson and J. Victor Bowman, Greensboro, for defendant-appellants.
Boyan & Nix by Robert S. Boyan and Clarence C. Boyan, High Point, for plaintiff-appellee.
PER CURIAM.
The facts are adequately stated in the opinion of the Court of Appeals. Judge (now Justice) Harry C. Martin having participated in the consideration and decision of this case while a member of the Court of Appeals and therefore not participating in this Court's consideration and decision of the appeal, and the members of this Court being equally divided, with three members voting to affirm, and three members voting to reverse, the decision of the Court of Appeals is left undisturbed as the law of the case but stands without precedential value. Greenhill v. Crabtree, 301 N.C. 520, 271 S.E.2d 908 (1980); Wayfaring Home Inc. v. Ward, 301 N.C. 518, 272 S.E.2d 121 (1980); Shields v. Bobby Murray Chevrolet, Inc., 300 N.C. 366, 266 S.E.2d 658 (1980), reh. den. 301 N.C. 107; Bank v. Morgan, 299 N.C. 541, 263 S.E.2d 576 (1980); Starr v. Clapp, 298 N.C. 275, 258 S.E.2d 348 (1979); Mortgage Co. v. Real Estate, Inc., 297 N.C. 696, 256 S.E.2d 688 (1979); 1 N.C. Index 3d, Appeal and Error, § 64.
AFFIRMED.
MARTIN, J., took no part in the consideration or decision of this case.